19-10198-cgm   Doc 7-2   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit B
                                    Pg 1 of 5
19-10198-cgm   Doc 7-2   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit B
                                    Pg 2 of 5
19-10198-cgm   Doc 7-2   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit B
                                    Pg 3 of 5
19-10198-cgm   Doc 7-2   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit B
                                    Pg 4 of 5
19-10198-cgm   Doc 7-2   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit B
                                    Pg 5 of 5
